Citation Nr: 0632428	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-38 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to specially adapted housing.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1953 until July 
1957 and from October 1957 until October 1973.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).   

In the veteran's May 2005 substantive appeal, he requested a 
Travel Board hearing.  That hearing was scheduled for July 
2006.  However, prior to the hearing date, the veteran 
contacted VA and advised that he wished to cancel his request 
for a hearing.  His hearing request has therefore been 
withdrawn.  See 38 C.F.R. § 20.704(e) (2006).  
 
Issues not on appeal

Also in the September 2004 rating decision, the RO denied the 
veteran's claims of entitlement to an increased disability 
rating for service-connected right knee condition and an 
increased disability rating for service-connected arthritis 
of the left knee.  To the Board's knowledge, the veteran has 
not disagreed with those denials, and those issues are 
therefore not in appellate status. See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

FINDINGS OF FACT

1.  The veteran has been granted service connection for 
arthritis of the left knee, rated 60 percent disabling; and 
service connection for a right knee disability, rated 40 
percent disabling.  

2.  The medical and other evidence of record shows that the 
veteran has lost the use of his legs such as to preclude 
locomotion without the aid of a wheelchair due to his 
service-connected disabilities.


CONCLUSION OF LAW

The basic eligibility requirements for a certificate for 
specially adapted housing are met. 38 U.S.C.A. §§  2101(a), 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.809 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to specially adapted 
housing, he contends that his service connected disabilities 
have caused him a loss of use of lower extremities sufficient 
to qualify him for this benefit.  For the reasons set out 
below, the Board has determined that the evidence of record 
supports his contentions. 

The Board initially observes that the veteran received 
appropriate notice under the Veterans Claims Assistance Act 
of 2000 (VCAA) via a letter from the RO dated May 7, 2004.

Pertinent Law and Regulations

Eligibility for financial assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a)

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who is 
receiving compensation for permanent and total service- 
connected disability due to (1) the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (2) blindness in both eyes, having only light perception, 
plus, the anatomical loss or loss of use of one lower 
extremity, or (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (4) the loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair. 38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809 (2006).

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion, although occasional 
locomotion by other methods may be possible. 38 C.F.R. § 
3.809(d) (2006).

Eligibility for assistance in acquiring a special home 
adaptation grant under 38 U.S.C.A. § 2101(b)

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Analysis

The veteran is seeking entitlement to a certificate of 
eligibility for financial assistance in the purchase of 
special adaptive housing.  He has indicated that he is 
confined to a wheelchair and therefore has difficulty 
performing routine tasks in his home, such as getting in and 
out of the shower.  

In the present case, service connection is in effect for left 
knee disability, evaluated as 60 percent disabling, and for 
right knee disability, evaluated as 40 percent disabling ,as 
well as for two other noncompensable disabilities.  The 
veteran's service-connected disabilities do not include loss 
of use of an upper extremity or blindness in both eyes. Under 
the regulation, the only situation under which the veteran 
might qualify for entitlement to assistance in acquiring 
specially adapted housing would be if it were shown that his 
knee disabilities result in loss of use of one or more of his 
lower extremities, so as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  See 38 
C.F.R. § 3.809 (2006).

It is undisputed that the veteran currently requires a 
wheelchair for locomotion.  
His wheelchair has been provided by VA, and his inability to 
get in and out of the shower in the absence of aide and an 
appropriate wheelchair have been documented in his VA care 
records.  

The question before the Board is whether or not the veteran's 
inability to independently ambulate is a result of his 
service-connected disabilities, as opposed to other, non 
service-connected disabilities.   In addition to the service-
connected disabilities noted above the veteran also suffers 
from non-service connected including diabetes mellitus, 
vascular complaints and residuals of a stroke which occurred 
in January 1996.   

With respect to the veteran's history of stroke, the veteran 
has contended in both his notice of disagreement and his 
substantive appeal that after the stroke he suffered left-
sided weakness but maintained his ability to walk independent 
of assistive devices.  The veteran's contentions in that 
regard are supported by January 1997 private hospital 
treatment records concerning the veteran's left knee 
replacement.  This surgery was undertaken due to the 
veteran's service-connected arthritis, and the 
contemporaneous treatment records from that time show that 
the veteran was not dependent on a wheelchair when the 
decision to perform the knee replacement was made.  This was 
after the January 1996 stroke.

The Board notes that incident to this appeal, the veteran was 
referred for a VA medical examination in May 2004.  An 
addendum to that opinion was issued in June 2004.  The 
examiner concluded that the veteran was wheelchair dependent 
but did not opine as to the source of that dependency, noting 
instead that the veteran's medical history was 
"complicated" and that his mobility issues were impacted 
both by his service connected disabilities and the residuals 
of his non-service connected conditions.  The Board also has 
reviewed the veteran's VA treatment records, private 
treatment records and additional VA examinations from June 
2002 and December 1998.  All of these documents indicate that 
the veteran suffered from left-sided weakness after his non-
service connected stroke, but that he also suffered 
additional loss of mobility due to his arthritis, with an 
onset after the knee replacement surgery conducted incident 
to his service-connected left knee condition.  

When, as here, the evidence for and against the claim is in 
relative equipoise, by law, the Board must resolve all 
reasonable doubt in favor of the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  
The Board has carefully weighed the evidence of record and 
finds that there exists an approximate balance of evidence 
for and against the claim. Accordingly, in light of the 
evidence showing that the veteran's wheelchair dependence is 
due to his service-connected arthritis, the Board concludes 
that a grant of entitlement to specially adapted housing is 
warranted.  




ORDER

Entitlement to specially adapted housing is granted.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


